Name: Commission Regulation (EEC) No 1285/92 of 20 May 1992 abolishing a countervailing charge on cucumbers originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/18 Official Journal of the European Communities 21 . 5. 92 COMMISSION REGULATION (EEC) No 1285/92 of 20 May 1992 abolishing a countervailing charge on cucumbers originating in Bulgaria conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucumbers originating in Bulgaria can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 56/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1070/92 (3), as amended by Regulation (EEC) No 121 2/92 (4), intro ­ duced a countervailing charge on cucumbers originating in Bulgaria ; Whereas for cucumbers originating in Bulgaria there were no prices for six consecutive working days ; whereas the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1070/92 is hereby repealed. Article 2 This Regulation shall enter into force on 21 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 122, 7. 5. 1992, p. 3 . (3) OJ No L 112, 30. 4. 1992, p. 35. 0 OJ No L 127, 13. 5. 1992, p. 10.